[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON THE DEFENDANT'S MOTION TO CLARIFY POST-JUDGMENT DATED DECEMBER 14, 1998
The Defendant moves to have the Court clarify its memorandum of decision dated November 18, 1998 relative to its order directing that the Defendant pay to the Plaintiff ". . . and one-half of the cost of the furnace, to wit one half of $1,800.00".
Mindful of the provisions of category 3 of the April 20, 1989 agreement and the reference on page 11 of the memorandum of decision to the finding, "The Defendant at one time gave the Plaintiff $300.00 toward repairs," and after a review of the Court's trial notes of October 23, 1998 and hearing counsel for the Plaintiff and Defendant on January 8, 1999, the Court clarifies its earlier order.
The Defendant shall be entitled to a credit of $300.00 toward her obligation to pay one-half of the cost of the furnace.
The Defendant then shall pay $600.00 incident thereto.
Austin, JTR CT Page 271